Title: To Thomas Jefferson from James Madison, 19 February 1823
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Feby 19. 1823
                        
                    The inclosed letters & papers being addressed to you as well as me, I am not at liberty to withhold them. tho’ I know the disrelish you will feel for such appeals. I shall give an answer, in a manner for us both, intimating the propriety of our abstaining from any participation in the electioneering measures on foot.
                        
                    